IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-20597
                         Summary Calendar



ROY WILLIAMS, JR.,

                                         Petitioner-Appellant,

versus

JANIE COCKRELL, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION,

                                         Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-97-CV-1529
                       --------------------
                         November 6, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Roy Williams, Jr., Texas prisoner #609493, has applied for a

certificate of appealability to appeal an order denying his

postjudgment motion brought under Federal Rule of Civil Procedure

60(b) in the instant federal habeas proceedings.   We notice, sua

sponte, that Williams’ notice of appeal, which asks the district

court to grant a hearing en banc and at one point seeks a ruling

on the merits of his Rule 60(b) claims, does not clearly evince

his intent to appeal.   See Mosley v. Cozby, 813 F.2d 659, 660

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-20597
                                -2-

(5th Cir. 1987)(stating that this court must examine the basis of

its jurisdiction on its own motion if necessary).   Because

Williams’ notice of appeal does not clearly evince his intent to

appeal, it does not qualify as an effective notice of appeal.

See id.   Accordingly, his appeal is DISMISSED.   See id. at 661.